Citation Nr: 0008600	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  94-35 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for an asbestosis 
disability.  

2.  Entitlement to service connection for a disability of the 
knees.

3.  Entitlement to an evaluation greater than 60 percent for 
a diabetes disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran had active service from June 1972 to June 1975, 
May 1976 to March 1986, and from April 1986 to June 1993.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1994 rating decision of 
the New Orleans, Louisiana, Regional Office (RO), which, in 
pertinent part, denied the veteran's claims of entitlement to 
service connection for asbestosis, a disability of the knees, 
and that an increased evaluation for his diabetes disability 
was warranted.  The veteran subsequently relocated, and his 
claims folder is now under the jurisdiction of the Phoenix, 
Arizona, RO.  This matter was then remanded by the Board in 
December 1996, for additional development of the evidence.  

Although the evaluation of the veteran's diabetes disability 
was subsequently raised to 60 percent, the rating remains 
less that the maximum benefit available, and thus that 
increase does not abrogate the pending appeal.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).   The issue of entitlement to an 
evaluation greater than 60 percent for a diabetes disability 
is addressed in the Remand section of the Opinion.  


FINDINGS OF FACT

1.  Asbestosis is not shown.

2.  A left knee disorder is not shown.

3.  A right knee disorder is not shown.


CONCLUSIONS OF LAW

1.  A claim for entitlement to service connection for 
asbestosis is not well grounded.  38 U.S.C. § 5107(a) (West 
1991 & Supp. 1999).

2.  A claim for entitlement to service connection for a 
bilateral knee disorder is not well grounded.  38 U.S.C. 
§ 5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for an asbestosis 
disability, and for disabilities of the veteran's knees.

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim that is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).

An appellant has, by statute, the duty to submit evidence 
that a claim is well-grounded, which means that the evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a) (West 
1991).  When such type of evidence is not submitted, the 
initial burden placed on the appellant is not met.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305 (1999).  Establishing a well-grounded 
claim for service connection for a particular disability 
requires more than an allegation that the particular 
disability had its onset in service.  It requires evidence 

relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet.App. 609, 610 
(1992); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The 
kind of evidence needed to make a claim well grounded depends 
upon the types of issues presented by a claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).  For some factual issues, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Evidentiary assertions by the veteran 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible or is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection normally are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992); cf. Godfrey v. Brown, 7 Vet. App. 398,406 
(1995) (where service connection is based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b), competent medical 
evidence is not necessarily required to make the claim well 
grounded.) 

The Board notes that in regard to establishing a well-
grounded claim, the second and third Epps and Caluza elements 
(incurrence and nexus evidence) can also be satisfied under 
38 C.F.R. § 3.303(b) (1999) by (1) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (2) evidence showing post-service 
continuity of symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

A.  Entitlement to service connection for an asbestosis 
disability.

The veteran's service medical records (SMRs) show that a 
radiographic report dated April 1984 lists an impression of a 
"normal chest".  Specifically, "[t]he lungs are well 
expanded and show no evidence of active inflammatory 
disease."

In addition, reports of the veteran's medical examinations 
during service reflect that his lungs and chest were 
clinically evaluated as normal in May 1976, February 1978, 
March 1984, December 1985, and March 1990.

A record dated June 1991 notes that the veteran was afforded 
a "initial asbestosis PE [physical examination]" which was 
described as a "[normal] exam[ination]."  

The veteran was also afforded a "periodic health 
evaluation" in accordance with the "Navy Asbestos Medical 
Surveillance Program".  That record, dated December 1991, 
discloses that the veteran was exposed, for less than one 
year, to asbestos on a regular basis, but that his chest 
configuration was reportedly normal, and that there was no 
clubbing, crackles, or wheezes reported.  

A report of a radiographic examination, dated July 1992, 
concludes that "[n]o active inflammatory disease in the 
chest with poor diaphragmatic excursion.  Moderate amount of 
gas beneath the left hemidiaphragm[,] presumably in the 
stomach."  

SMRs dated January and February 1993 note that the veteran 
was assessed with an "URI" [upper respiratory infection].  
A record dated March 1993 notes that the veteran's URI 
symptoms were resolved.  That record also shows that he was 
assessed with "vasomotor rhinitis, with no evidence of 
sinusitis."  

A report of the veteran's Physical Evaluation Board 
proceedings, dated May 1993, reflects that he was diagnosed 
with diabetes during his active service, and that 
"complications include a [q]uestion of a mild distal sensory 
neuropathy in his fingers and toes, as well as some mild 
vasogenic impotence."   

A report of a VA radiographic examination, dated February 
1994, lists an impression of "stable appearance of the chest 
since 9/16/93[,] and [that] the chest is essentially 
negative."  Specifically, the report shows that "[b]oth 
lung fields are clear of any localizing infiltrates." 

The current medical evidence is devoid of any complaints of, 
treatment for, or diagnoses of, an asbestosis disorder.  
Although treatment records from the veteran's diabetes 
disability and its complications are of record, the evidence 
is simply devoid of any record of a lung or asbestosis 
disorder.  We note that the existence of a current disability 
is the cornerstone of a claim for VA disability compensation.  
38 U.S.C. §§ 1110, 1131 (West 1991 & Supp. 1999); see 
Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet.App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet.App. 
223, 225 (1992); Rabideau v Derwinski, 2 Vet.App. 141, 143 
(1992).  Thus, as there is no evidence of a asbestosis 
disorder, the veteran's claim is not well grounded, and must 
therefore be denied.  

B.  Entitlement to service connection for a disability of the 
knees.

With respect to the veteran's claim that he manifests a 
bilateral knee disability that is related to his active 
service, we note that his SMRs show that reports of the 
veteran's medical examinations during service reflect that 
his lower extremities were clinically evaluated as normal in 
May 1976, February 1978, March 1984, December 1985, and March 
1990.

An SMR dated 1985 reflects that the veteran complained of 
left knee and ankle pain, and was assessed with tendinitis. 

An SMR dated April 1993 shows that the veteran was assessed 
with a right knee / leg muscle strain.  A May 1993 record 
shows that the veteran was assessed with a right knee strain, 
progressing in treatment.  

We must point out that although the veteran's SMRs show left 
knee tendinitis in 1985, that the veteran subsequently had 
right knee complaints in 1993.  There is no medical evidence 
to demonstrate a relationship between the veteran's left knee 
tendinitis in 1985, and the right knee complaints in 1995.  
Additionally, the report of his March 1990 examination 
clinically evaluates his extremities as normal, and makes no 
note of a current tendonitis disorder.  

In addition, there is no evidence subsequent to service 
reflecting complaints of, treatment for, or diagnoses of, 
either a left or right knee disorder.  We again note that 
although the record discloses complaints and treatment for a 
diabetes disorder, there is no such evidence of bilateral 
knee complaints.  Again, the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C. §§ 1110, 1131 (West 1991 & Supp. 
1999); see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding 
that Secretary's and Court's interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet.App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet.App. 
223, 225 (1992); Rabideau v Derwinski, 2 Vet.App. 141, 143 
(1992).  Thus, this claim of service connection for a 
disability of the left and right knees also fails, as it is 
not well grounded, and must therefore be denied.  

Finally, we note that the Court has held that when a claimant 
fails to submit a well-grounded claim under 38 U.S.C. 
§ 5107(a) (West 1991 & Supp. 1999), VA has a duty under 
38 U.S.C. § 5103(a) (West 1991 & Supp. 1999) to advise the 
claimant of the evidence required to complete his 
application, in circumstances in which the claimant has 
referenced other known and existing evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 Vet. 
App. 341 (1996).  In the case at hand, the Board finds that 
this duty is not triggered.  In particular, the Board notes 
that the RO requested and obtained all service medical 
records from each of the veteran's periods of service, and 
that no other information relating to an asbestosis or 
bilateral knee disability was alleged.  We note that the 
veteran has reported that he was evaluated by the Social 
Security Administration for an unrelated dysthymic disorder.  
However, we note that any such records are not relevant to 
the veteran's claims of asbestosis or a bilateral knee 
disability.  Further, as the veteran has not submitted well 
grounded claims, VA cannot assist him in developing his 
claims.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  In addition, in 
this case, the supplemental statement of the case informed 
the veteran of the requirements of a well-grounded claim.



ORDER

Entitlement to service connection for an asbestosis 
disability is denied.  

Entitlement to service connection for a disability of the 
knees is denied.



REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1999), that is, this claim is plausible.

We must point out that the June 1994 remand specifically 
requested that a hospitalization record from 1993 be obtained 
from the VA medical facility in New Orleans, Louisiana.  
Although the RO requested such a record, from our review of 
the claims folder, it does not appear that it was included 
with the additional records from 1994.  As such records of 
the veteran's hospitalization(s) due to his diabetes 
disability would be of significant probative value in 
determining whether an increased evaluation is appropriate 
for his disability, and as the Court has held that the Board 
is not to evaluate a claim when the directives in the Remand 
were not followed, we determine that due process 
considerations mandate a Remand in this case.  Stegall v. 
West, 11 Vet. App. 268 (1998) (the veteran has a right to 
compliance of the remand orders as a matter of law, and that 
when the remand orders are not complied with, the Board errs 
when it fails to ensure that compliance).  
 
In addition, we note that the veteran has asserted that he is 
currently privately treated for his diabetes disability by a 
Dr. McDonald.  However, although a request was to be sent to 
the veteran for these records, our review of the claims 
folder does not show that this was accomplished.  We also 
find that these records would be helpful prior to further 
appellate consideration of the veteran's claim.    

Finally, we note that the veteran's service medical records 
indicated that he was seen repeatedly with complaints of leg 
cramps, stomach pain or nausea, assessed as gastritis, and 
that he was diagnosed with nephropathy,  in records dated 
June 1991.  In addition, a record dated February 1999 reports 
that the veteran had elevated liver function test results, 
and that his current treatment regimen includes Metformin 
(Glucophage) and Glyburide.  Thus, we determine that 
additional VA specialist or contract examinations should be 
conducted prior to further appellate consideration of the 
veteran's diabetes disability.  Specifically, an 
endocrinologist should evaluate the veteran's nephropathy, 
digestive complaints, complaints of muscle cramps, and 
reports of abnormal liver function to determine if they are 
manifestations of diabetes or treatment for that disorder.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should furnish, within a 
reasonable period of time, any additional 
evidence, to include but not limited to, 
private medical records, in support of 
his claim.  

2.  The RO should specifically request 
that the veteran submit the duly 
authorized releases and addresses for all 
health care providers of his diabetes 
disability, and of any hospitalizations 
for his diabetes disability.

3.  Specifically, the treatment records 
from Dr. McDonald should be obtained, as 
well as the 1993 hospital report from the 
New Orleans medical facility requested in 
the prior remand.  

4.  The veteran should then be scheduled 
an  examinations by an endocrinologist.  

5.  The RO shall make the veteran's 
claims folder available for the 
specialist's review.  

6.  The examiner should conduct all 
diagnostic testing and procedures deemed 
necessary, to include, but not limited 
to, a 24 hour urine collection, a 
hemoglobin A1C, liver function tests, an 
evaluation of the veteran's nervous 
system for neuropathy, and a thyroid 
panel.  The specialist should diagnose 
all complications resulting from the 
veteran's diabetes, including any kidney 
disease, liver disease, and autonomic 
nerve damage.  

7.  Following completion of the above, 
the RO should review the veteran's 
examination report and verify that all of 
the development action has been conducted 
and completed in full.  

8.  The RO should then review the 
veteran's claim, and determine whether it 
can now be granted.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and with a reasonable period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as appropriate.  

No inferences should be drawn regarding either the RO's 
handling of the claim to date or any final disposition of the 
claim by the Board.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	 Member, Board of Veterans' Appeals


 

  Nephropathy - any disease of the kidney.  STEDMAN'S MEDICAL DICTIONARY, 26th Edition, Williams & 
Wilkins, Baltimore.  

